        Case 1:16-cv-12538-NMG Document 544 Filed 06/17/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS


Malden Transportation, Inc., et. al.,             C.A. No. 1:16-cv-12538-NMG

        Plaintiffs,                               consolidated with:

v.                                                C.A. No. 1:16-cv-12651-NMG
                                                  C.A. No. 1:17-cv-10142-NMG
Uber Technologies, Inc., and Rasier, LLC,         C.A. No. 1:17-cv-10180-NMG
                                                  C.A. No. 1:17-cv-10316-NMG
        Defendants.                               C.A. No. 1:17-cv-10598-NMG
                                                  C.A. No. 1:17-cv-10586-NMG



       This motion is filed only with respect to Anoush Cab, Inc., et al. v. Uber
                 Technologies, Inc., et al., Case No.: 1:17-cv-10142
     PLAINTIFFS’ WITHDRAWAL OF MOTION FOR A BENCH TRIAL ON
     THEIR CLAIMS THAT DEFENDANTS VIOLATED, AND AIDED AND
              ABETTED THE VIOLATION OF, M.G.L. c. 93A

       The plaintiffs in the above referenced Anoush Cab, Inc. et. als. v. Uber Technologies,

Inc., et. al., No.: 1:17-cv-10142, hereby give notice of the withdrawal, without prejudice, of

their Motion for a Bench Trial on Their Claims That Defendants Violated, and Aided and

Abetted the Violation of, M.G.L. c. 93A (ECF Dkt. 538). Plaintiffs withdraw this motion in

light of the filing on June 14, 2019 of “Plaintiffs’ Withdrawal of Jury Demand Pursuant to

Rule 38(d) with the Consent of the Defendants; And Stipulation of All Parties Pursuant to

Rule 39(a)(1) That All Claims Be Tried to the Court and Not to a Jury” ECF No. 543, which

renders this motion moot.




                                              1
        Case 1:16-cv-12538-NMG Document 544 Filed 06/17/19 Page 2 of 2



Dated: June 17, 2019


                                           Respectfully submitted,


                                             /s/ Edward F. Haber
                                             Edward F. Haber (BBO# 215620)
                                             Michelle H. Blauner (BBO# 549049)
                                             Ian McLoughlin (BBO #647203)
                                             Adam M. Stewart (BBO# 661090)
                                             Patrick J. Vallely (BBO# 663866)
                                             Jonathan F. Dinerstein (BBO# 696004)
                                             Shapiro Haber & Urmy LLP
                                             Two Seaport Lane
                                             Boston, MA 02210
                                             Telephone: (617) 439-3939
                                             Facsimile: (617) 439-0134
                                             ehaber@shulaw.com
                                             mblauner@shulaw.com
                                             imcloughlin@shulaw.com
                                             astewart@shulaw.com
                                             pvallely@shulaw.com
                                             jdinerstein@shulaw.com

                                             Attorneys for Plaintiffs




                             CERTIFICATE OF SERVICE

I hereby certify that the this document was filed through the ECF system and sent
electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) on June 14, 2019.


                                           /s/ Edward F. Haber_________
                                           Edward F. Haber




                                              2
